Citation Nr: 0010902	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  98-01 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to July 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1997 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  There is evidence that the veteran currently sustains 
asbestosis.

2.  There is evidence that the veteran was exposed to 
asbestos while in-service.

3.  There is evidence of a nexus between the veteran's 
current asbestosis, if present, and his exposure to asbestos 
in-service.


CONCLUSION OF LAW

The claim of entitlement to service connection for asbestos 
is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

ulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

With regard to the first Caluza element of a well-grounded 
claim - the presence of a current disability -- the Board 
notes an examination report prepared by Dr. Isabella K. 
Sharpe dated December 17, 1996, which diagnoses the veteran 
with asbestosis and asbestos-related pleural disease.  While 
this finding is somewhat contradicted by an October 1997 VA 
compensation and pension pulmonary examination and an 
accompanying chest radiographic report, under King, supra, 
the evidence is not subject to weighing in a well-grounded 
analysis.  Thus the Board finds sufficient evidence of a 
current disability and the first Caluza element of a well-
grounded claim is accordingly satisfied.  

In his June 1998 hearing before the RO, the veteran testified 
that he was exposed to asbestos in-service while helping 
remove asbestos materials aboard the USS Wiltsie between 
January and March 1957.  Transcript of Hearing at p. 3.  The 
Board finds the veteran's lay testimony regarding his in-
service asbestos exposure as sufficient to satisfy the in-
service incurrence requirement of a well-grounded claim.  

Finally, in an August 1998 letter prepared by Dr. Margaret 
McKibben, she states that "it was reasonable that [the 
veteran's] exposure in 1957, as well as subsequent exposures, 
was not diagnosed until 1993 and yet was directly related to 
this diagnosis."  While this statement is apparently not 
based on a first-hand examination of the veteran (she cites 
Dr. Sharpe's diagnosis), the Board finds that it suffices to 
satisfy the nexus requirement of a well-grounded claim.  


ORDER

The claim of entitlement to service connection for asbestosis 
is well-grounded.  To this extent only, the appeal is 
granted.


REMAND

Because the claim of entitlement to service connection for 
asbestosis is well-grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Dr. Sharpe's December 1996 examination report mentions a July 
1993 evaluation, at which time the veteran was given a 
pulmonary function test and chest x-rays were taken.  
Although Dr. Sharpe states in her December 1996 examination 
report that "a copy of that [July 1993] report is 
enclosed," it currently is not part of the veteran's claim's 
file.  Because the evidence is in conflict regarding the 
presence of any current asbestosis, the Board finds that a 
better-informed adjudication of the veteran's claim requires 
that Dr. Sharpe's July 1993 examination report be made part 
of the record, in addition to the other needed development 
noted below.  

Accordingly, this case is remanded to the RO for the 
following development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
examined him or have afforded him 
treatment for any pulmonary disorder 
since his separation from service in July 
1957.  
2.  Upon receipt of any and all such 
names and addresses, and duly executed 
authorization for the release of private 
medical records if necessary, the RO 
should request that all health care 
providers identified by the veteran 
furnish legible copies of all medical 
records compiled pursuant to either the 
examination of or treatment rendered for 
any pulmonary disorder, including, but 
not limited to, the July 1993 examination 
report prepared by Dr. Sharpe.     

3.  Following receipt of any and all such 
records, the RO should afford the veteran 
a VA chest radiographic examination, 
which should be interpreted as to the 
presence of any asbestosis by a qualified 
radiologist other than Dr. Thomas Kirk.   

4.  The RO is to advise the veteran that 
failure to report for a scheduled VA 
examination without showing good cause 
may have an adverse affect upon his 
claim, to include the possible denial 
thereof. 

5.  Following completion of all requested 
actions, the RO should review the claim, 
and determine whether service connection 
for asbestosis can now be granted.  If 
the decision remains in any manner 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond thereto. The appellant 
has the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The case should 
then be returned to the Board for further 
appellate consideration, as warranted. 
The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.




		
	M. W. GREENSTREET	
	Member, Board of Veterans' Appeals





 


- 7 -


